Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon an alleged question under the Constitution of the United States, viz.: Petitioner contended that a delay of four months on the part of the State Liquor Authority in notifying her of an alleged violation of section 65 (subd. 1) of the Alcoholic Beverage Control Law was a denial of due process under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that there was no such denial. Concur: Chief Judge *1120Desmond and Judges Dye, Fuld, Burke, Scileppi and Bergan. Judge Van Voorhis dissents and votes to deny the motion upon the ground that the constitutional question was not presented by the petition. [See 13 N Y 2d 1038.]